United States Court of Appeals,

                         Eleventh Circuit.

                           No. 95-3255.

 David M. ARMSTRONG, L. Benson Barger, Wallace D. Black, Howard
Brooks, Jerry A. Budd, Sonja M. Carter, Dominick C. Cizek, Carol D.
Clark-Iley, Charles H. Davis, Kenneth O. Giessuebel, Herold P.
Glaser, Robert A. Havlish, Kumar Hinduja, Joseph C. Jett, Glenn E.
Johnson, Robert C. Lerche, Calvin N. Lightner, George W. McGuirk,
James W. McLean, William G. Murphy, Donald L. Prasky, Clark C.
Rains, Myrtle Y. Redding, Kenneth A. Richards, Russell G. Roberts,
Linda L. Ryan, Victor W. Shaw, Linton W. Smith, Michael Sylvestri,
Marlon K. Tarter, Delbert S. Turner, Edward W. Walsh, Joseph W.
Williamson, Plaintiffs-Appellants,

 Constantino A. Barbitta, James R. Baxter, Robert D. Biggs, James
H. Black, Rick L. Bordner, Rodmond M. Cookson, David B. Pool, Roger
A. Purcell, Rama S. Singh, Charles M. Smith, Robert G. Swanson,
William F. Waldrop, Kenneth E. Welch, Plaintiffs,

                                v.

   MARTIN MARIETTA CORP., Martin Marietta Technologies, Inc.,
Defendants-Appellees.

                          Feb. 18, 1997.

Appeal from the United States District Court for the Middle
District of Florida (No. 94-1066-CV-ORL-18), G. Kendall Sharp,
Judge.

     Prior report:   93 F.3d 1505.

Before HATCHETT, Chief Judge, and TJOFLAT, ANDERSON, EDMONDSON,
COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.

     BY THE COURT:

     A member of this court in active service having requested a

poll on the appellees' Suggestion of Hearing En Banc and a majority

of the judges in this court in active service having voted in favor

thereof,

     IT IS ORDERED that the above cause shall be heard by this

court sitting en banc.